TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                         NO. 03-03-00086-CV



                                      John McJunkin, Appellant


                                                    v.


                                     James Jolly Clark, Appellee




        FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT
           NO. GN202344, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING




                              MEMORANDUM OPINION


                Appellant John McJunkin has filed an unopposed motion to consolidate his appeals in the

above case numbers. Appellee filed suit against appellant and one other defendant under trial court cause

number GN202344 (our cause number 03-03-0086-CV). Default judgment was entered against appellant,

and the default judgment was then severed into trial court cause number GN203382 (our cause number 03-

03-00087-CV). Appellant filed a notice of restricted appeal in both trial court cause numbers. Appellant

seeks to have his appeals consolidated because they involve the same parties and identical issues. We grant

appellant=s motion and consolidate cause 03-03-00086-CV, the appeal from the original trial court cause
number, into cause 03-03-00087-CV, the appeal from the severed default judgment. The record and all

pertinent documents from cause 03-03-00086-CV will be transferred into cause 03-03-00087-CV.




                                              __________________________________________

                                              W. Kenneth Law, Chief Justice

Before Chief Justice Law, Justices B. A. Smith and Puryear

Filed: April 24, 2003




                                                 2